Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Sharon Diane Finley, Appellant                         Appeal from the 54th District Court of
                                                        McLennan County, Texas (Tr. Ct. No. 2016-
 No. 06-17-00008-CR         v.                          345-C2). Memorandum Opinion delivered
                                                        by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we modify the trial court’s judgment by deleting the finding of the use of
a deadly weapon. We reverse the judgment and remand the case to the trial court for a new
sentencing hearing under the punishment range for a state jail felony.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED OCTOBER 18, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk